Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, line 3, the use of the language “driving shaft” is vague and indefinite. It is unclear to the examiner whether the above mentioned language is referring to the driving shaft recited at claim 1, line 2 or to some other driving shaft. Thus, the metes and bounds of the claim is unclear.
	In claim 1, line 8, the use of the language “rest of the drive” is vague and indefinite due to the fact that the motor is an integral part of the drive. Thus, it is unclear to the examiner what is intended by the above mentioned language. 
	In claim 5, line 5, “the longitudinal direction” lacks proper antecedent basis.
	In claim 7, line 3, the use of the language “a pulse generator” is vague and indefinite. It is unclear to the examiner whether the above mentioned language is referring to the pulse generator recited at claim 6, line 2 or to some other pulse generator. Thus, the metes and bounds of the claim is unclear.

4.	Claim 21 is rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim is narrative in form and replete with indefinite language. The structure which goes to make up the device has not been clearly and positively specified. The structure is not organized and correlated in such a manner as to present a complete operative device. The claim omits the cooperative relationship of the adjusting instrument, the motor and the switching device. 
5.	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 1 recites the broad recitation of “a single motor”, and the claim also recites “an electric motor” which is the narrower statement of the range/limitation. 
In the present instance, claim 5 recites the broad recitation of “an adjustable transmission element”, and the claim also recites “an adjustable transmission element being adjustable in the longitudinal direction of the driving shaft” which is the narrower statement of the range/limitation. 
In the present instance, claim 6 recites the broad recitation of “the operating mechanism being a pulse generator”, and the claim also recites “a pulse generator being a rotation–translation converter” which is the narrower statement of the range/limitation. 
In the present instance, claim 10 recites the broad recitation of “the adjustable transmission element is spring-biased away from the first and second position”, and the claim 
In the present instance, claim 12 recites the broad recitation of “the adjustable transmission element is configured to reciprocate”, and the claim also recites “the adjustable transmission element upon energization of the motor, move forth towards one of the stops, and, upon removal of the energization of the motor, under spring action, move back to a neutral position.” which is the narrower statement of the range/limitation. 
In the present instance, claim 13 recites the broad recitation of “an indexer for indexing the stops”, and the claim also recites “an indexer which is configured to index the stops in an endless cycle with reciprocating movement of the adjustable transmission element.” which is the narrower statement of the range/limitation. 
In the present instance, claim 17 recites the broad recitation of “a carrier”, and the claim also recites “a carrier for carrying an exterior vision unit of a motor vehicle,” which is the narrower statement of the range/limitation. 
In the present instance, claim 18 recites the broad recitation of “a second pivoting axis”, and the claim also recites “a second pivoting axis which extends substantially transversely to the first pivoting axis” which is the narrower statement of the range/limitation. .
In the present instance, claim 19 recites the broad recitation of “a housing of an exterior vision unit”, and the claim also recites “a mirror cap.” which is the narrower statement of the range/limitation. 

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claim(s) 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kataoka 
(JP 63-254254).
To the extent the claims are definite, Kataoka discloses a drive for an instrument comprising a control circuit (7) for energizing a motor (6), wherein the motor is capable of switching between a first path (B, C, D) and a second path (C, E, F), wherein the operator/the control circuit selects the desired driving path. Note figures 1-4 along with the associated description thereof.
8.	Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
9. 	Claims 2-20 and 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
10. 	The disclosure is objected to because of the following informalities: 
In paragraph 0013 of specification the reference to claim 1 is improper. The specification requires proper antecedent basis for the claims.
Appropriate correction is required.
11.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “2” has been used to designate both motor and drive shaft.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY D SHAFER whose telephone number is (571)272-2320. The examiner can normally be reached Mon-Fri. 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



RDS
March 19, 2022

/RICKY D SHAFER/Primary Examiner, Art Unit 2872